                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

 DARLENE J. DAVIS,

               Plaintiff,

 V.                                                     Civil Action No. 3:19-cv-554-HEH

 COMMONWEALTH TRUSTEES,LLC,et al.,

               Defendants.


                                 MEMORANDUM OPINION
   (Granting Defendants' Motion to Dismiss and Dismissing Plaintiffs Complaint)

        Plaintiff, Darlene J. Davis("Plaintiff), is again before this Court claiming that her

 home was the subject of a wrongful and fraudulent foreclosure apparently during the

 course of Chapter 13 bankruptcy proceedings. As best as can be discerned. Plaintiff

 maintains that her mortgage loan is not in default and that she has never received notice

 to the contrary. She also alleges that her mortgage was improperly transferred into a false

 mortgage account. The present rendition of her claims was originally the subject of a

 Complaint filed in the Circuit Court of Spotsylvania County, Virginia(CL19-1925).

Defendants timely filed a Notice ofRemoval to this Court.^ Defendants subsequently

filed a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)(the "Motion")



'Plaintiffs Complaint named the following as Defendants: Commonwealth Trustees LLC,
Rosenberg & Associates, Specialized Loan Servicing LLC,The Bank of New York Mellon,
Fortune Investment Enterprises LLC,and John Does 1-100. At this stage, only two Defendants,
Specialized Loan Servicing LLC and The Bank ofNew York Mellon, have entered appearances.
Together they removed the case. Therefore,for the purpose of this Memorandum Opinion, these
two entities will be collectively referred to as "Defendants."
based in part on their contention that this Court has previously rejected identical claims

against the same Defendants. (EOF No. 3.) While the Defendants have filed detailed

memoranda supporting their Motion, Plaintiff, who is pro se, has advised the Court that

she declines to participate in any litigation in federal court. Despite being afforded

additional opportunities to file a responsive pleading. Plaintiff has declined to do so.

       Although the details of Plaintiffs claims are difficult to discern fi*om her stream of

conscious Complaint,they are not unfamiliar to this Court. As another Judge ofthis

Court observed in connection with her prior lawsuit. Plaintiffs pleadings are adorned

with barely decipherable hand-written marginalia. Her immediate state court Complaint

fails to particularize her specific claims. It merely alleges that she is the victim of a

wrongful and fi"audulent foreclosure process. She maintains that she never received

notice of default and that her loan had a zero balance. Plaintiff also appears to contend

that documents pertaining to her loan and the foreclosure were forged or fabricated. It

would appear that she seeks to have the foreclosure set aside, the foreclosing deed oftrust

removed, and the title to the property placed in her name.

       Identical claims have been rejected by this Court in Davis v. Specialized Loan

Servicing LLC. No. 3:17-cv-787-REP,2018 WL 3352647(B.D. Va. July 9, 2018). After

expressing difficulty in construing the exact nature ofPlaintiffs claims. Judge Robert E.

Payne concluded that Plaintiff had not stated facts that would enable the court to afford

her any ofthe relief sought, namely undoing the assignment ofthe deed oftrust,

obtaining relief for alleged fraud, or awarding quiet title to the property. See id. at *5-7.
Her present claims fair no better. The Complaint presently before the Court is equally

lean on facts, and if squared against Fed. R. Civ. P. 9(b), it would fail to pass muster.^

        This Court acknowledges that pro se complaints are afforded a liberal

construction. Laber v. Harvey,438 F.3d 404,413 n.3 (4th Cir. 2006). The Court,

however, need not attempt "to discern the unexpressed intent ofthe plaintiff." Id. Nor

does the requirement of liberal construction excuse a clear failure in the pleading to

allege a federally cognizable claim. See Weller v. Dep't ofSac. Servs., 901 F.2d 387,

390—91 (4th Cir. 1990). As the United States Court of Appeals for the Fourth Circuit

explained in Beaudett v. City ofHampton,"[t]hough [pro sel litigants cannot, of course,

be expected to frame legal issues with the clarity and precision ideally evident in the

work ofthose trained in law, neither can district courts be required to conjure up and

decide issues never fairly presented to them." 775 F.2d 1274, 1276(4th Cir. 1985).

Absent facts distinguishing the immediate case from Civil Action No. 3:17-cv-787, her

claims are precluded by resjudicata.

       As the Fourth Circuit restated in SASInst., Inc. v. World Programming Ltd.,

       The doctrine ofresjudicata, or claim preclusion, applies when three elements
       are satisfied. "[TJhere must be:(1)a final judgment on the merits in a prior
       suit;(2)an identity ofthe cause of action in both the earlier and the later suit;
       and(3)an identity ofparties or their privies in the two suits."...Resjudicata
       is ultimately governed by whether the present case has already been decided,
       and whether the party has previously had a fair shot with respect to the claims
       raised in this present action.




^ Plaintiffs fraud claim would also fall short under Virginia law. See State Farm Mut. Auto. Ins.
V. Remley,270 Va. 209,218(2005).
                                                3
874 F.3d 370, 378(4th Cir. 2017)(quoting Pueschel v. United States, 369 F.3d 345, 354-

55 (4th Cir. 2004)(alteration in original)). These elements squarely fit the case at hand.

        Both Specialized Loan Servicing LLC and The Bank of New York Mellon were

named parties in Civil Action No. 3:17-cv-787. Plaintiffs current claims offraud,

forgery, and document fabrication are identical to the prior proceeding.^ After

thoroughly reviewing Plaintiffs sparse complaint, the Court previously dismissed her

claims without prejudice and allowed her to file a second amended complaint with

"claims for which there is a factual basis." Davis, 2018 WL 3352647, at *8. Since she

has failed to do so, this case will therefore be dismissed with prejudice."^

        An appropriate Order will accompany this Memorandum Opinion.




                                                      Henry E. Hudson
                                                      Senior United States District Judge

Date:         20 20/^
Richmond, VA
           '




^ Even if a careful reading ofPlaintiffs Complaint in this case yields what could be construed to
be some variation of her prior causes of action, it is still precluded because it was available in
prior litigation. See Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008).

^ Plaintiff declined to avail herself ofthe opportunity to file an amended complaint in this case
within the allotted time frame.
